DETAILED ACTION
1.	This action is in response to applicant's amendment received on 9/22/2021.  Amended claims 11, 16, and new claims 21-32 are acknowledged and the following notice of allowability is formulated.  Claims 1-10 and 13-14 are cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 16 now recites: A method comprising: attaching a drain pan to an aircraft proximate an engine, the drain pan comprising a composite material forming a reservoir and a drain; catching a liquid from the engine in the reservoir of the drain pan; draining the liquid from the reservoir through the drain; and supporting a step load on the reservoir of the drain pan by a flange of the reservoir, wherein the drain pan is operable to withstand a fire burning at about 2000 degrees Fahrenheit for at least 15 minutes, and wherein the reservoir comprises: a sloped portion sloping toward the drain at a constant slope along a first direction; and a curved portion sloping toward the drain at a varying slope along a second direction, wherein the first direction and the second direction are perpendicular to one another.

Allowable Subject Matter
Claims 11-12 and 15-32 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claim 11 and 16, but more specifically, an aircraft having a flange for supporting a step load and a drain pan that can withstand a fire burning at 2000 degrees for at least 15 minutes, a reservoir having a sloped portion sloping toward the drain at a constant slope along a first direction; and a curved portion sloping toward the drain at a varying slope along a second direction, wherein the first direction and the second direction are perpendicular to one another.
There is no prior art that teaches all the limitations of claim 26, but more specifically, an aircraft having a flange for supporting a step load and a drain pan that can withstand a fire burning at 2000 degrees for at least 15 minutes, and the drain pan having a first drain pan abutting a second drain pan to form a crest. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        11/12/2021